Mr. Justice Thomas delivered the opinion of the court: The substance of the declaration in this case is that claimant’s intestate, Leon Johnson, a boy eleven years old, was drowned in a lagoon in Washington Park, on April 20, 1930. The declaration also charges the South Park Commissioners were agents of the State and that the death of Johnson was caused by their negligence and carelessness, and asks $10,000.00 damages. The South Park Commissioners constitute a municipal corporation and have the control and management of Washington Park. (The People vs. Chicago Motor Bus Co., 295 Ill. 486.) Such a municipal corporation has a dual character, the one public the other private. In the exercise of its public or governmental functions no liability attaches to it under the common law and it is not liable for the nonuser or misuser of its powers. (Stein vs. West Chicago Park Commissioners, 247 Ill. App. 479.) A municipality created for governmental purposes is not liable for damages caused by the negligence of its agents unless such liability is expressly provided by statute. (Linstrom vs. City of Chicago, 33 Ill. 144.) If the Park Commissioners were mere agents of the State, as charged in the declaration, it follows as a matter of course that there is no liability on the part of the State for damages caused by their negligence, as the State is never liable for the torts or negligence of its agents. (Kinnare vs. City of Chicago, 171 Ill. 332.) As the declaration does not state a cause of action against the State the case must be dismissed. The claim is therefore denied and the case dismissed.